DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/323,201 filed 05/18/2021.

Claims Status
2.	This office action is based upon claims received on 07/26/2021, which replace all prior or other submitted versions of the claims.
-Claims 1-20 are pending.
-Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 05/18/2021, 12/16/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
5.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


6.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Certified copies of the priority documents have been received in Application No.  16991205.
 
Double Patenting
7.        The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-9,11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 10-20 of Parent Application 16/991205 with US Patent No. US-11025729-B2 as listed below. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by the Parent Application 16/991205 with US Patent No. US-11025729-B2, with the instant claims of the present application being broader in scope and being fully covered and/or disclosed by Parent Application 16/991205 with US Patent No. US-11025729-B2 (i.e., anticipation type of ODP).  
The table below shows a comparison listing of Claims of the instant application, with claims  of Parent Application 16/991205 with US Patent No. US-11025729-B2. 
Claim
Instant Application No. 17/323201 – Pub No. US 20210344759 A1
Parent Application 16/991205 with US Patent No. US-11025729-B2
Claim
1
























2







3.

















4






5




6






7










8






9
















11















12







13











14











15





























16







17

















18






19





20
1. (New) A data route selection method, comprising: matching information about an application with a user equipment (UE) route selection policy (URSP) rule when detecting the application; determining a first route selection component (RSC) for the application when the information about the application matches a traffic descriptor, wherein the traffic descriptor is contained in the URSP rule, and wherein the URSP rule comprises the first RSC; and routing traffic of the application via a first protocol data unit (PDU) session, wherein the first PDU session matches the first RSC, wherein the first RSC satisfies a first condition, and wherein the first condition comprises at least one single network slice selection assistance information (S-NSSAI) belonging to allowed network slice selection assistance information (NSSAI) when the first RSC comprises the at least one S-NSSAI.


2. (New) The data route selection method according to claim 1, wherein the first condition further comprises a UE being in a service area of a local access data network (LADN) when the first RSC comprises a data network name (DNN) of the LADN.  

3. (New) The data route selection method according to claim 2, wherein determining the first RSC for the application comprises determining, by a terminal, the first RSC when a second condition is satisfied, and wherein the second condition comprises at least one of a PDU session on which the traffic of the application is routed is released; the terminal enters or leaves the service area of the LADN; the terminal enters or leaves a non-3rd Generation Partnership Project (non-3GPP) coverage area; the terminal moves from an evolved packet core (EPC) network to a 5th Generation core (5GC) network; or the terminal detects that the application is enabled.  

4. (New) The data route selection method according to claim 1, further comprising establishing the first PDU session based on the first RSC when there is no existing PDU session that matches the first RSC in an established PDU session.

5. (New) The data route selection method according to claim 1, wherein the URSP rule further comprises at least one route selection descriptor.  

6. (New) The data route selection method according to claim 1, wherein determining the first RSC for the application comprises determining the first RSC at least based on a priority of each RSC.  

7. (New) The data route selection method according to claim 1, wherein determining the first RSC for the application comprises determining the first RSC from at least one valid RSC, wherein the at least one valid RSC satisfies the first condition, and wherein the at least one valid RSC is recorded in at least one route selection descriptor.  

8. (New) The data route selection method according to claim 7, wherein determining the first RSC from the at least one valid RSC comprises determining the first RSC at least based on a priority of each valid RSC.  

9. (New) The data route selection method according to claim 8, wherein the at least one valid RSC comprises a second RSC and the first RSC, and wherein a second priority of the second RSC is higher than a first priority of the first RSC, and wherein determining the first RSC for the application comprises: establishing a second PDU session based on the second RSC; and determining, by a terminal, the first RSC when an establishment request of the second PDU session by the terminal is rejected.  



11. (New) The data route selection method according to claim 1, wherein the first RSC comprises at least one parameter, and wherein the first PDU session matches the first RSC when: a first parameter in the first RSC contains only one value and a value of a first corresponding parameter of the first PDU session is identical to a value in the first RSC; or a second parameter in the first RSC contains at least two values and a value of a second corresponding parameter of the first PDU session is identical to one of the at least two values.  

12. (New) The data route selection method according to claim 1, wherein the information about the application comprises an Internet Protocol (IP) 3-tuple of the application or an identifier (ID) of the application.  

13. (New) The data route selection method according to claim 1, wherein determining the first RSC for the application comprises: determining the URSP rule for the application, wherein the URSP rule contains one or more route selection descriptors; and selecting a first route selection descriptor within the URSP rule, wherein the first route selection descriptor comprises the first RSC.  

14. (New) The data route selection method according to claim 1, wherein the RSC includes at least one of a session and service continuity (SSC) mode selection, a network slice selection, a data network name (DNN) selection, a non-seamless offload indication, an access type preference, or a PDU type.  



15. (New) An apparatus, comprising: a memory storing instructions; and one or more processors coupled to the memory and configured to execute the instructions to cause the apparatus to: match information about an application with a user equipment (UE) route selection policy (URSP) rule when the application is detected; determine a first route selection component (RSC) for the application when the information about the application matches a traffic descriptor; and route traffic of the application on a first protocol data unit (PDU) session, wherein the first PDU session matches the first RSC, wherein the traffic descriptor is contained in the URSP rule, wherein the URSP rule comprises the first RSC, wherein the first RSC satisfies a first condition, and wherein the first condition comprises at least one single network slice selection assistance information (S-NSSAI) belonging to allowed network slice selection assistance information (NSSAI) when the first RSC comprises the at least one S-NSSAI.  



16. (New) The apparatus according to claim 15, wherein the first condition further comprises a UE being in a service area of a local access data network (LADN) when the first RSC comprises a data network name (DNN) of the LADN.  


17. (New) The apparatus according to claim 16, wherein the apparatus is a terminal configured to determine the RSC for the application when a second condition is satisfied, and wherein the second condition comprises at least one of the terminal detects that the application is enabled; a PDU session on which the traffic of the application is routed is released; the terminal enters or leaves the service area of the LADN; the terminal enters or leaves a non-3rd Generation Partnership Project (non-3GPP) coverage area; or the terminal moves from an evolved packer core (EPC) network to a 5th Generation core (5GC) network.  

18. (New) The apparatus according to claim 15, wherein the apparatus is configured to determine the first RSC for the application at least based on a priority of each RSC.  

19. (New) The apparatus according to claim 15, wherein the URSP rule further comprises at least one route selection descriptor.  


20. (New) A computer program product comprising instructions that are stored on a computer- readable medium and that, when executed by a processor, cause an apparatus to: matching information about an application with a user equipment (UE) route selection policy (URSP) rule when detecting the application; determining a first route selection component (RSC) for the application when information about the application matches a traffic descriptor, wherein the traffic descriptor is contained in the URSP rule, and wherein the URSP rule comprises the first RSC; and routing traffic of the application on a first protocol data unit (PDU) session, wherein the first PDU session matches the first RSC, wherein the first RSC satisfies a first condition, and wherein the first condition comprises at least one single network slice selection assistance information (S-NSSAI) belonging to allowed network slice selection assistance information (NSSAI) when the first RSC comprises the at least one S-NSSAI.



1. A data route selection method, comprising: determining a first route selection component (RSC) for an application when information about the application matches a traffic descriptor; and routing traffic of the application on a first protocol data unit (PDU) session, wherein the first PDU session matches the first RSC; wherein the traffic descriptor is contained in a user equipment (UE) route selection policy (URSP) rule, wherein the URSP rule comprises the first RSC, wherein the first RSC satisfies a first condition, and wherein the first condition comprises: a UE is in a service area of a local access data network (LADN) when the first RSC comprises a data network name (DNN) of the LADN; and at least one single network slice selection assistance information (S-NSSAI) belongs to allowed network slice selection assistance information (NSSAI) when the first RSC comprises the at least one. 

See Claim 1







11. The method according to claim 1, wherein determining the first RSC for the application comprises determining, by a terminal, the first RSC when a second condition is satisfied, and wherein the second condition comprises at least one of: a PDU session on which the traffic of the application is routed is released; the terminal enters or leaves the service area of the LADN; the terminal enters or leaves a non-3rd Generation Partnership Project (non-3GPP) coverage area; the terminal moves from an evolved packet core (EPC) network to a 5th Generation core (5GC) network; or the terminal detects that the application is enabled.


3. The method according to claim 1, further comprising establishing the first PDU session based on the first RSC when there is no existing PDU session that matches the first RSC in an established PDU session.

4. The method according to claim 1, wherein the URSP rule further comprises at least one route selection descriptor.


5. The method according to claim 1, wherein determining the first RSC for the application comprises determining, at least based on a priority of each RSC, the first RSC.


6. The method according to claim 1, wherein determining the first RSC for the application comprises determining the first RSC from at least one valid RSC, wherein the at least one valid RSC satisfies the first condition, and wherein the at least one valid RSC is recorded in at least one route selection descriptor.

7. The method according to claim 6, wherein determining the first RSC from the at least one valid RSC comprises determining, at least based on a priority of each valid RSC, the first RSC.

8. The method according to claim 7, wherein the at least one valid RSC comprises a second RSC and the first RSC, and wherein a priority of the second RSC is higher than a priority of the first RSC, and wherein determining the first RSC for the application comprises: establishing a second PDU session based on a second RSC; and determining, by a terminal, the first RSC when an establishment request of the second PDU session by the terminal is rejected.

10. The method according to claim 1, wherein the first RSC comprises at least one parameter, and wherein the first PDU session matches the first RSC when: a first parameter in the first RSC contains only one value and a value of a first corresponding parameter of the first PDU session is identical to a value in the first RSC; or a second parameter in the first RSC contains at least two values and a value of a second corresponding parameter of the first PDU session is identical to one of the at least two values.

2. The method according to claim 1, wherein the information of the application comprises an Internet Protocol (IP) 3-tuple of the application or an identifier (ID) of the application.

12. The method according to claim 1, wherein determining the first RSC for the application comprises: determining the URSP rule for the application, wherein the URSP rule contains one or more route selection descriptors; and selecting a first route selection descriptor within the URSP rule, wherein the first route selection descriptor comprises the first RSC.

13. The method according to claim 1, wherein the RSC includes at least one of: a session and service continuity (SSC) mode selection, a network slice selection, a data network name (DNN) selection, a non-seamless offload indication, an access type preference, or a PDU type.

14. An apparatus, comprising: a memory storing instructions; and one or more processors coupled to the memory and configured to execute the instructions to cause the apparatus: determine a first route selection component (RSC) for an application when information about the application matches a traffic descriptor; and route traffic of the application on a first protocol data unit (PDU) session, wherein the first PDU session matches the first RSC, wherein the traffic descriptor is contained in a user equipment (UE) route selection policy (URSP) rule, wherein the URSP rule comprises the first RSC, wherein the first RSC satisfies a first condition, and wherein the first condition comprises: an apparatus is in a service area of a local access data network (LADN) when the first RSC comprises a data network name (DNN) of the LADN; and at least one single network slice selection assistance information (S-NSSAI) belongs to allowed network slice selection assistance information (NSSAI) when the first RSC comprises the at least one S-NSSAI.

See claim 14




19. The apparatus according to claim 14, wherein the apparatus is a terminal configured to determine the RSC for the application when a second condition is satisfied, wherein the second condition comprises at least one of: the terminal detects that the application is enabled; a PDU session on which the traffic of the application is routed is released; the terminal enters or leaves the service area of the LADN; the terminal enters or leaves a non-3rd Generation Partnership Project (non-3GPP) coverage area; or the terminal moves from an evolved packer core (EPC) network to a 5th Generation core (5GC) network.

16. The apparatus according to claim 14, wherein the apparatus is configured to determine the first RSC for the application at least based on a priority of each RSC.

15. The apparatus according to claim 14, wherein the URSP rule further comprises at least one route selection descriptor.

20. A non-transitory readable storage medium comprising a memory and one or more processors configured to execute instructions stored in the memory to implement a method comprising: determining a first route selection component (RSC) for an application when information about the application matches a traffic descriptor; and routing traffic of the application on a first protocol data unit (PDU) session, wherein the first PDU session matches the first RSC, wherein the traffic descriptor is contained in a user equipment (UE) route selection policy (URSP) rule, wherein the URSP rule comprises the first RSC, wherein the first RSC satisfies a first condition, and wherein the first condition comprises: a UE is in a service area of a local access data network (LADN) when the first RSC comprises a data network name (DNN) of the LADN; and at least one single network slice selection assistance information (S-NSSAI) belongs to allowed network slice selection assistance information (NSSAI) when the first RSC comprises the at least one S-NSSAI.
1
























1







11

















3






4




5






6










7






8
















10















2







12











13











14





























14







19

















16






15





20


Claim Rejections - 35 USC §101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) recite(s), inter alia, A computer program product comprising instructions that are stored on a computer- readable medium” as in claim 20. After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a “a computer- readable medium” and what is not to be included as “a computer- readable medium”.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called computer-readable medium, machine-readable storage medium, and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage medium or machine-readable storage medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer-readable storage medium or machine-readable storage of the claim may include transitory propagating signals. As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer- readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to “a computer- readable medium” as in “A non-transitory computer- readable medium” to the claim(s) as applicable. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim Rejections - 35 USC § 103
9.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

10.            Claims 1, 5-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al (US-20200178196-A1) referenced herein as “Wang” in view of Castellanos Zamora et al (US-20190053308-A1) referenced hereafter as “Castellanos”.
Regarding Claim 1. (New) Wang teaches: A data route selection method, comprising: 
matching information about an application with a user equipment (UE) route selection policy (URSP) rule (Wang ¶0133…. URSP rules provisioned in the WTRU may indicate that multiple accesses are allowed for the target PDU session; Table 2 provides ..example …URSP rule; TABLE 2 ….Traffic filter: App = App1, App2…..rule may enforce the following routing policy the traffic of application App1 and the traffic of application App2 may be transferred on a PDU session supporting S-NSSAI-a; NOTE: Route selection policy provisioned at UE i.e. URSP, enforces a filter App = App1, App2 i.e. matches information about the application of the PDU session with the URSP ) when detecting the application (Wang ¶0133 See above; ¶0118 (lines 1-9) ….URSP may map an application flow (e.g., identified by a traffic filter in the URSP) to a target slice (e.g., identified by a single-network slice selection assistance information (S-NSSAI))… and/or access network type (e.g., non-3GPP); NOTE: URSP may map an application flow via filter i.e. URSP applies filter App = App1, App2 when mapping/detecting the application flow to S-NSSAI); 
determining a first route selection component (RSC) for the application (Wang ¶0118 (lines 1-9) see above;¶0133 See above TABLE 2 ….rule may enforce the following routing policy the traffic of application App1 and the traffic of application App2 may be transferred on a PDU session supporting S-NSSAI-a; NOTE: URSP rule determines routing of traffic to PDU session supporting S-NSSAI-a i.e. S-NSSAI-a is a RSC comprised in and determined from the UE RSP rule (URSP)) when the information about the application matches a traffic descriptor, wherein the traffic descriptor is contained in the URSP rule(Wang ¶0133 See above …. Table 2 provides ..example …URSP rule; TABLE 2 ….Traffic filter: App = App1, App2….; NOTE: Applications identified App1, App2, i.e. identification information about the application matches a Traffic filter i.e. traffic descriptor comprised in the URSP rule), and wherein the URSP rule comprises the first RSC (Wang ¶0118 (lines 1-9) see above;¶0133 See above TABLE 2 …. enforce the following routing policy the traffic of application App1 and the traffic of application App2 may be transferred on a PDU session supporting S-NSSAI-a; NOTE: URSP rule determines routing of traffic to PDU session supporting S-NSSAI-a i.e. S-NSSAI-a is a RSC comprised in the UE RSP rule (URSP) i.e. URSP rule identifies S-NSSAI-a and comprises NSSAI-a ); 
and routing traffic of the application via a first protocol data unit (PDU) session, wherein the first PDU session matches the first RSC (Wang ¶0118 (lines 1-9) see above;¶0133 See above TABLE 2 ….the traffic of application App1 and the traffic of application App2 may be transferred on a PDU session supporting S-NSSAI-a; NOTE: URSP rule enforces routing of traffic of the application (App1 and/or App2) to a PDU session i.e. first PDU session supporting S-NSSAI-a i.e. PDU session matches S-NSSAI-a the RSC comprised in the UE RSP rule (URSP) i.e. URSP rule comprises S-NSSAI-a), 
wherein the first RSC satisfies a first condition, and wherein the first condition comprises at least one single network slice selection assistance information (S-NSSAI) belonging to allowed network slice selection assistance information (NSSAI) when the first RSC comprises the at least one S-NSSAI (Wang ¶0118 (lines 1-9) see above;¶0133 See above TABLE 2 ….the traffic of application App1 and the traffic of application App2 may be transferred on a PDU session supporting S-NSSAI-a; NOTE: URSP rule enforces routing of traffic of the application (App1 and/or App2) to a PDU session supporting S-NSSAI-a i.e. traffic transferred on the condition that satisfies that NSSAI-a i.e. RSC which comprises NSSAI-a is supported i.e. belongs to an allowed NSSAI category as opposed to not supported).  
Assuming arguendo (emphasis added Wang discloses subject features as noted) Wang does not appear to explicitly disclose or strongly suggest: belonging to allowed network slice selection assistance information (NSSAI);
Castellanos discloses: at least one single network slice selection assistance information (S-NSSAI) belonging to allowed network slice selection assistance information (NSSAI) (Castellanos – FIG. 5 & ¶0090…. AMF 56 determines 251 the necessity of UE 51 configuration change due to various reasons such as….UE mobility change…..UE 51 needs to perform a Registration Procedure; ¶0091…. AMF 56… delivers UE Configuration Update command to the UE 51… AMF 56 sends 252 UE Configuration Update command containing UE parameters such as ….. Allowed NSSAI,…. UE policies/rules; ¶0102… a new indication for the UE to establish a PDU session as follows….Traffic filter: URSP rule associates all traffic not matching any prior rule with S-NSSAI-a (first priority), S-NSSAI-b (second priority)….. be offloaded directly to any non- Type-3 3GPP access.  if it cannot be directly offloaded to non-3GPP PDU session access, it should be transferred on a PDU establishment for session supporting S-NSSAI-a…alternately… S- NSSAI-b…. A PDU session has to be established by the UE towards the DNN = internet when the policy is received in the UE; NOTE: when policy is updated, a PDU has to be establishment towards DNN i.e. a UE Registration Procedure event triggers AMF to update UE with Allowed NSSAI, where subsequently the URSP rule comprises RSCs S-NSSAI-a, S-NSSAI-b satisfying being from Allowed NSSAI’s as updated by AMF to allow PDU session creation, and also additionally satisfying first and second priority conditions).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with teachings of Castellanos, since Castellanos enables the telecommunication network to not need to rely on a proper UE configuration, where the telecommunication network controls which PDU sessions are to be established, and which DNNs are to be used for the PDU sessions, and furthermore the telecommunication network may assure that a PDU sessions required for specific type of services are available for the UE upon registration in the network or telecommunications system (Castellanos – 0017-0020).
Regarding Claim 5. (New) Wang in view of Castellanos teaches: The data route selection method according to claim 1, 
furthermore Wang discloses: wherein the URSP rule further comprises at least one route selection descriptor (Wang – See ¶0119 & Table 1: Discloses a URSP rule where Traffic filter: App = App1, App2, Direct offload: Permitted, Slice Info : S-NSSAI-a Access Type: Non-3GPP access; This URSP rule may associate the traffic of applications "App1" and "App2" with S-NSSAI-a. It may enforce the following routing policy: The traffic of application App1 and the traffic of application App2 may be transferred on a PDU session supporting S- NSSAI-a. If this PDU session is not established, the WTRU may attempt to establish the PDU session over Access Type = non-3GPP access. If the PDU session cannot be established, the traffic of these applications may be directly offloaded to non-3GPP access. NOTE: Slice Selection setting S-NSSAI setting of S-NSSAI-a, Non Seamless offload indication to non -3GPP, etc. i.e. URSP route selection descriptors).  

Regarding Claim 6. (New) Wang in view of Castellanos teaches: The data route selection method according to claim 1, 
wherein determining the first RSC for the application comprises determining the first RSC at least based on a priority of each RSC.  
furthermore Castellanos discloses: wherein determining the first RSC for the application comprises determining the first RSC at least based on a priority of each RSC (Castellanos See - 0099 (lines 1-6) discloses URSP policies may be defined according to Network Slice Selection Policy, NSSP: where policy is used by the UE to associate UE  applications with SM-NSSAIs and to determine the PDU session which this traffic should be routed to, and also used to determine when a new PDU session should be requested with a new SM-NSSAI;  ¶0100 (lines 1-7) discloses URSP policies may be defined according to DNN Selection Policy: used by UE to associate UE traffic with one or more DNNs and to determine the PDU session which this traffic should be routed to, and also used to determine when a PDU session should be requested to a new DNN, and also indicate the access type ( 3GPP or non-3GPP) on which a PDU session to a certain DNN should be requested; ¶00102 See Claim 1; NOTE: RSC associated with S-NSSAI prioritized and established using priority i.e. S-NSSAI-a (first priority)).
	
Regarding Claim 7. (New) Wang in view of Castellanos teaches: The data route selection method according to claim 1, 
furthermore Wang discloses: wherein determining the first RSC for the application comprises determining the first RSC from at least one valid RSC (Wang – 0239 (lines 1-8) & FIG. 12 illustrates an example of access traffic steering using an S-NSSAI based steering policy. A WTRU may be configured to use an S-NSSAI or DNN based steering policy. A WTRU may use a configured Network Slice Selection Policy (NSSP) or WTRU Route Selection Policy (URSP) to derive a target S-NSSAI and/or target DNN for application traffic, e.g. when an application initiates data request at the WTRU; ¶0241 (lines 1-10 ) The WTRU may apply a rule for a target S-NSSAI to locate the target access network, such as when the target S-NSSAI information and the target DNN are available, and the steering policy does not contain a rule for the combination of S-NSSAI and DNN, but has the rule for the target S-NSSAI; FIG. 12 illustrates S-NSSAI-x selected; NOTE: When URSP RSC condition comprises URSP DNN or S-NSSAI that are available and –S-NSSAI-x selected and matches a PDU session associated with S-NSSAI-x i.e. determining the S-NSSAI i.e. the RSC from one Valid RSC in the policy ), wherein the at least one valid RSC satisfies the first condition (Wang – ¶0133 See Claim 1 TABLE 2 ….the traffic of application App1 and the traffic of application App2 may be transferred on a PDU session supporting S-NSSAI-a; FIG. 8 & ¶ 0150 (lines 1-10) the WTRU may derive the target S-NSSAI by applying a configured Network Slice Selection Policy (NSSP). If the target S-NSSAI is allowed for both 3GPP access and non-3GPP access, and if the WTRU is dual-registered over both 3GPP and non-3GPP access, the WTRU may decide to initiate a multi-access PDU establishment request for both 3GPP access and non-3GPP access; NOTE traffic transferred on the condition that satisfies that NSSAI-a i.e. RSC which comprises NSSAI-a is supported i.e. belongs to an allowed NSSAI category as opposed to not supported and furthermore where if S-NSSAI is allowed for both access types i.e. Allowed S-NSSAI disclosed satisfying first condition), and wherein the at least one valid RSC is recorded in at least one route selection descriptor (Wang – ¶0133 See Claim 1 TABLE 2 ….Slice info S-NSSAI-a…..the traffic of application App1 and the traffic of application App2 may be transferred on a PDU session supporting S-NSSAI-a; NOTE: Valid S-NSSAI-a i.e. RSC is recorded in URSP rule as a PDU Session selection component i.e. S-NSSAI is at least one route selection descriptor).

Regarding Claim 8. (New) Wang in view of Castellanos teaches: The data route selection method according to claim 7, 
furthermore Castellanos discloses: wherein determining the first RSC from the at least one valid RSC comprises determining the first RSC at least based on a priority of each valid RSC (Castellanos See - 0099 (lines 1-6) See claim 6;  ¶0100 (lines 1-7) See claim 6; In ¶00102 (lines 1-3 plus table): See claim 1; NOTE: RSC associated with S-NSSAI prioritized and established using S-NSSAI-a (first priority)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Castellanos with furthermore with teachings of Castellanos, since it enables the telecommunication network to not need to rely on a proper UE configuration, where the telecommunication network controls which PDU sessions are to be established, and which DNNs are to be used for the PDU sessions, and furthermore the telecommunication network may assure that a PDU sessions required for specific type of services are available for the UE upon registration in the network or telecommunications system (Castellanos – 0017-0020).

Regarding Claim 9. (New) Wang in view of Castellanos teaches: The data route selection method according to claim 8, 
furthermore Castellanos discloses: wherein the at least one valid RSC comprises a second RSC and the first RSC ( Castellanos – ¶00102 (lines 1-3 plus table): See claim 1; NOTE: Comprises Second RSC – DNN, access type), 
and wherein a second priority of the second RSC is higher than a first priority of the first RSC ( Castellanos – See ¶0100 (lines 1-7) See Claim 6;  ¶00102 (lines 1-3 plus table): See Claim 1; NOTE: access type is prioritized whether S-NSSAI-a or S-NSSAI-b is utilized and DNN takes priority over listed S-NSSAI priority ), and wherein determining the first RSC for the application comprises: establishing a second PDU session based on the second RSC (Castellanos ¶00102 See claim 1; NOTE: second route selection utilizing S-NSSAI-b to DNN identified); 
and determining, by a terminal, the first RSC when an establishment request of the second PDU session by the terminal is rejected (Castellanos ¶00102 (lines 1-3 plus table) See claim 1; NOTE: In establishing the PDU session the direct off load holds higher priority than  S-NSSAI a, and S-NSSAI a higher priority over S-NSSAI b i.e. should PDU session through S-NSSAI-b fail, S-NSSAI-a options would hold higher priority of choice).  

Regarding Claim 10. (New) Wang in view of Castellanos teaches: The data route selection method according to claim 8, 
furthermore Castellanos discloses: wherein the at least one valid RSC comprises a second RSC and the first RSC( Castellanos – ¶00102 (lines 1-3 plus table): See claim 1; NOTE: Comprises Second RSC – DNN, access type), and wherein a second priority of the second RSC is higher than a first priority of the first RSC ( Castellanos – See ¶0100 (lines 1-7) See Claim 6;  ¶00102 (lines 1-3 plus table): See Claim 1; NOTE: access type is prioritized whether S-NSSAI-a or S-NSSAI-b is utilized and DNN takes priority over listed S-NSSAI priority i.e. a second priority associated with DNN i.e. of the second RSC  over a first priority associated with S-NSSAI i.e. the first RSC ).  

Regarding Claim 11. (New) Wang in view of Castellanos teaches: The data route selection method according to claim 1,
furthermore Wang discloses:  wherein the first RSC comprises at least one parameter (Wang See - Wang ¶0133See calim1 ….URSP rule…slice info: S-NSSAI-a….;  ¶0239 (lines 1-8) & FIG. 12; ¶0241 See claim 7…. FIG. 12 illustrates S-NSSAI-x recorded in URSP; NOTE: One S-NSSAI or RSC associated S-NSSAI-x (parameter) recorded in URSP or URSP rule with parameter S-NSSAI-a), and wherein the first PDU session matches the first RSC when: a first parameter in the first RSC contains only one value and a value of a first corresponding parameter of the first PDU session is identical to a value in the first RSC (¶0133See calim1 ….URSP rule…slice info: S-NSSAI-a….; ¶0239 (lines 1-8) & FIG. 12; ¶0241 See above…. FIG. 12 illustrates S-NSSAI-x recorded in URSP;  NOTE: Parameter S-NSSAI-a matches NSSAI-a supporting routed to PDU Session or alternately match between URSP one component S-NSSAI parameter of N-NSSAI-x with PDU Session – 1 , N-SSAI-x); or a second parameter in the first RSC contains at least two values and a value of a second corresponding parameter of the first PDU session is identical to one of the at least two values.  

Regarding Claim 12. (New) Wang in view of Castellanos teaches: The data route selection method according to claim 1, 
furthermore Wang discloses: wherein the information about the application comprises an Internet Protocol (IP) 3-tuple of the application or an identifier (ID) of the application (Wang ¶0133 See claim 1…TABLE 2 ….Traffic filter: App = App1, App2….; ¶0215 (lines 1-3) Traffic steering policies may include a set of application filters, where for a set of application filters (e.g., IP tuples) and/or for each application filter, a target access network may be assigned; NOTE: Applications identified App1, App2, i.e. identification information such as IP tuples, about the application matches a Traffic filter i.e. traffic descriptor comprised in the URSP rule).  

Regarding Claim 13. (New) Wang in view of Castellanos teaches:  The data route selection method according to claim 1, 
wherein determining the first RSC for the application comprises: determining the URSP rule for the application, wherein the URSP rule contains one or more route selection descriptors (Wang – ¶0119 & Table 1 See claim 5; ¶0133 See Claim 1 …. Table 2 provides ..example …URSP rule; TABLE 2; NOTE: Slice selection setting S-NSSAI setting of S-NSSAI-a, Non Seamless offload indication to non -3GPP, etc. – URSP route selection descriptors ); and selecting a first route selection descriptor within the URSP rule, wherein the first route selection descriptor comprises the first RSC (Wang ¶0133 See Claim 1 …. Table 2 provides ..example …URSP rule; TABLE 2 ; NOTE: Selection PDU session supported by S-NSSAI-a i.e. descriptor matching i.e. comprises the first RSC set in URSP Slice information  S-NSSAI ).  

Regarding Claim 14. (New) Wang in view of Castellanos teaches:  The data route selection method according to claim 1, 
wherein the RSC includes at least one of a session and service continuity (SSC) mode selection, a network slice selection(Wang ¶0119 & Table 1 See Claim 5;¶0133 See claim 1…. URSP rules provisioned in the WTRU may indicate that multiple accesses are allowed for the target PDU session; Table 2 provides ..example …URSP rule; TABLE 2 Slice info: S-NSSAI-a; NOTE: a network Slice selection), a data network name (DNN) selection, a non-seamless offload indication (Wang – See Claim 5  ¶0119 & Table 1;NOTE: RSC – Component Non Seamless offload indication to non -3GPP), an access type preference, or a PDU type (Wang – See Claim 5  ¶0119 & Table 1; NOTE: Direct offload to non-3GPP access or access type information).  

Regarding Claim 15. (New) Wang teaches: An apparatus, comprising: a memory storing instructions; and one or more processors coupled to the memory and configured to execute the instructions (Wang – See FIG. 1B & ¶ 0043 & 0044: disclosed WTRU with processor and memory and programs or code executed by processor)to cause the apparatus to: 
(See the rejection of Claim 1, Claim 15 recites similar and parallel features to Claim 1, and Claim 15 pertains to an apparatus associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate) 
match information about an application with a user equipment (UE) route selection policy (URSP) rule when the application is detected; determine a first route selection component (RSC) for the application when the information about the application matches a traffic descriptor; and route traffic of the application on a first protocol data unit (PDU) session, wherein the first PDU session matches the first RSC, wherein the traffic descriptor is contained in the URSP rule, wherein the URSP rule comprises the first RSC, wherein the first RSC satisfies a first condition, and wherein the first condition comprises at least one single network slice selection assistance information (S-NSSAI) belonging to allowed network slice selection assistance information (NSSAI) when the first RSC comprises the at least one S-NSSAI(See the rejection of Claim 1, Claim 15 recites similar and parallel features to Claim 1, and Claim 15 pertains to an apparatus associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).
Regarding Claim 18. (New) Wang in view of Castellanos teaches: The apparatus according to claim 15, (See the rejection of Claim 6, Claim 18 recites similar and parallel features to Claim 6, and Claim 18 pertains to an apparatus associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)wherein the apparatus is configured to determine the first RSC for the application at least based on a priority of each RSC(See the rejection of Claim 6, Claim 18 recites similar and parallel features to Claim 6, and Claim 18 pertains to an apparatus associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 19. (New) Wang in view of Castellanos teaches: The apparatus according to claim 15, (See the rejection of Claim 5, Claim 19 recites similar and parallel features to Claim 5, and Claim 19 pertains to an apparatus associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)wherein the URSP rule further comprises at least one route selection descriptor(See the rejection of Claim 5, Claim 19 recites similar and parallel features to Claim 5, and Claim 19 pertains to an apparatus associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 20. (New) Wang teaches: A computer program product comprising instructions that are stored on a computer- readable medium and that, when executed by a processor(Wang – See FIG. 1B & ¶ 0043 & 0044: disclosed WTRU with processor and memory and programs or code executed by processor), cause an apparatus to: 
(See the rejection of Claim 1, Claim 20 recites similar and parallel features to Claim 1, and Claim 20 pertains to a product pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
matching information about an application with a user equipment (UE) route selection policy (URSP) rule when detecting the application; determining a first route selection component (RSC) for the application when information about the application matches a traffic descriptor, wherein the traffic descriptor is contained in the URSP rule, and wherein the URSP rule comprises the first RSC; and routing traffic of the application on a first protocol data unit (PDU) session, wherein the first PDU session matches the first RSC, wherein the first RSC satisfies a first condition, and wherein the first condition comprises at least one single network slice selection assistance information (S-NSSAI) belonging to allowed network slice selection assistance information (NSSAI) when the first RSC comprises the at least one S-NSSAI (See the rejection of Claim 1, Claim 20 recites similar and parallel features to Claim 1, and Claim 20 pertains to a product pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).

11.            Claims 2, 3, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Castellanos, further in view of Kim et al (US-20210136719-A1) referenced hereafter as “Kim”.
Regarding Claim 2. (New) Wang in view of Castellanos teaches: The data route selection method according to claim 1, 
furthermore Wang discloses: wherein the first condition further comprises a UE being in a service area of a access data network when the first RSC comprises a data network name (DNN) (Wang – 0239 (lines 1-8) & FIG. 12 illustrates an example of access traffic steering using an S-NSSAI based steering policy. A WTRU may be configured to use an S-NSSAI or DNN based steering policy. A WTRU may use a configured Network Slice Selection Policy (NSSP) or WTRU Route Selection Policy (URSP) to derive a target S-NSSAI and/or target DNN for application traffic, e.g. when an application initiates data request at the WTRU; ¶0241 (lines 1-10 ) The WTRU may apply a rule for a target S-NSSAI to locate the target access network, such as when the target S-NSSAI information and the target DNN are available, and the steering policy does not contain a rule for the combination of S-NSSAI and DNN, but has the rule for the target S-NSSAI; FIG. 12 illustrates S-NSSAI-x selected; NOTE: WTRU Route Selection Policy (URSP) to derive a target S-NSSAI and/or target DNN for application traffic i.e. URSP comprises DNN and NSSAI as in selected S-NSSAI-x corresponding to PDU session and Data network, when an application initiates data request at the WTRU while within the service area of 3GPP access data network  or Non 3GPP access data network as depicted)
Wang in view of Castellanos does not appear to explicitly disclose or strongly suggest: being in a service area of a local access data network (LADN) when RSC comprises a data network name (DNN) of the LADN.
Kim discloses: wherein condition comprises a UE being in a service area of a local access data network (LADN) when RSC comprises a data network name (DNN) of the LADN (Kim – FIG. 8 & ¶0130-¶0133 Initial.… establishment of the LADN session via a particular access network and a PDU session handover between access networks may be established or managed based on a policy (for example, DNN selection policy of UE route selection policy (URSP)) regarding PDU session establishment and data routing; ¶0134… terminal can best know an access network .… connected and a location of the terminal……; ¶0135… When …. establish the LADN session via the non-3GPP access network, the terminal may determine whether to transmit a session establishment request to a local area data network (LADN) based on location information collected through the 3GPP access network; ¶0136… when it is determined that the terminal is in the service coverage area, the terminal may transmit a request for the session establishment and the data transmission to the network, but when it is determined that the terminal is not in the service coverage area, the terminal may not transmit the request for the session establishment and the data transmission to the network; NOTE: establishment of a LADN session and handover of the session i.e. routing of session via a particular access network utilizing a URSP comprising a corresponding DNN selection policy i.e. RSC comprises LADN DNN for which session is established, and where furthermore WRTU determines whether to transmit a session establishment request to a local area data network (LADN) based on location information collected through the 3GPP access network, and when it is determined that the terminal is in the service coverage area, the terminal may transmit a request for the session establishment and the data transmission to the network i.e. condition comprises a UE being in a service area of a local access data network (LADN)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Castellanos with teachings of Kim, since Kim enables procedures addressing inefficiencies associated with sending LADN information in intermediate transit regions avoiding receiving and processing unnecessary information, and reducing a waste of network signaling/resources (Kim – ¶0125).

Regarding Claim 3. (New) Wang in view of Castellanos and Kim teaches: The data route selection method according to claim 2, 
furthermore Wang discloses: wherein determining the first RSC for the application comprises determining, by a terminal, the first RSC when a second condition is satisfied (Wang ¶0118 (lines 1-9);¶0133 See Claim 1… TABLE 2 …. enforce the following routing policy the traffic …. transferred on a PDU session supporting S-NSSAI-a. If this PDU session is not established, the WTRU may attempt to establish the PDU session over 3GPP access or non-3GPP access, or over the both accesses, e.g., at the same time. If the PDU session cannot be established, the traffic of the applications may be offloaded (e.g., directly) to non-3GPP access; NOTE: UE URSP rule enforces routing to determined first supported RSC i.e. allowed NSSAI-a, when PDU is established, versus If PDU session not established i.e. second condition satisfied impacting RSC NSSAI-a, to attempt using determined NSSAI-a may be made via 3GPP or non 3GPP, both access types, or alternately Direct offload), 
and wherein the second condition comprises at least one of a PDU session on which the traffic of the application is routed is released; the terminal enters or leaves the service area of the LADN; the terminal enters or leaves a non-3rd Generation Partnership Project (non-3GPP) coverage area; the terminal moves from an evolved packet core (EPC) network to a 5th Generation core (5GC) network; or the terminal detects that the application is enabled (Wang ¶0118 (lines 1-9);¶0133 See Claim 1… TABLE 2 …. Traffic filter: App = App1, App2…..; NOTE: an applied condition where terminal detects from flow enabled application data), 
and furthermore Kim discloses: wherein condition comprises at least one of the terminal enters or leaves the service area of the LADN (Kim – FIG. 8 & ¶0125…. UE simply passes through the LADN service area #2 ;¶0130-¶0133 Initial.… establishment of the LADN session; NOTE: condition involving URSP with LADN DNN, whereby session established while switching LADNs as depicted i.e. enters or leaves service area of the LADN); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Castellanos and Kim, furthermore with teachings of Kim, since Kim enables procedures addressing inefficiencies associated with sending LADN information in intermediate transit regions avoiding receiving and processing unnecessary information, and reducing a waste of network signaling/resources (Kim – ¶0125).

Regarding Claim 16. (New) Wang in view of Castellanos teaches: The apparatus according to claim 15, 
(See the rejection of Claim 2, Claim 16 recites similar and parallel features to Claim 2, and Claim 16 pertains to an apparatus associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)wherein the first condition further comprises a UE being in a service area of a local access data network (LADN) when the first RSC comprises a data network name (DNN) of the LADN(See the rejection of Claim 2, Claim 16 recites similar and parallel features to Claim 2, and Claim 16 pertains to an apparatus associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 17. (New) Wang in view of Castellanos and Kim teaches: The apparatus according to claim 16, 
(See the rejection of Claim 3, Claim 17 recites similar and parallel features to Claim 3, and Claim 17 pertains to an apparatus associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
wherein the apparatus is a terminal configured to determine the RSC for the application when a second condition is satisfied, and wherein the second condition comprises at least one of the terminal detects that the application is enabled; a PDU session on which the traffic of the application is routed is released; the terminal enters or leaves the service area of the LADN; the terminal enters or leaves a non-3rd Generation Partnership Project (non-3GPP) coverage area; or the terminal moves from an evolved packer core (EPC) network to a 5th Generation core (5GC) network(See the rejection of Claim 3, Claim 17 recites similar and parallel features to Claim 3, and Claim 17 pertains to an apparatus associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).

12.            Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Castellanos, further in view of Lee et al (US-20170303259-A1) referenced hereafter as “Lee”.

Regarding Claim 4. (New) Wang in view of Castellanos teaches: The data route selection method according to claim 1, 
furthermore Wang discloses: further comprising establishing the first PDU session based on the first RSC (Wang ¶0118 (lines 1-9) see Claim 1;¶0133 See Claim 1 TABLE 2 ….rule may enforce the following routing policy the traffic of application App1 and the traffic of application App2 may be transferred on a PDU session supporting S-NSSAI-a; NOTE: URSP rule determines routing of traffic to PDU session supporting S-NSSAI-a i.e. PDU Session is based upon  S-NSSAI-a is a RSC comprised in and determined from the UE RSP rule (URSP)),
Wang in view of Castellanos does not appear to explicitly disclose or strongly suggest: establishing when there is no existing PDU session that matches the first RSC in an established PDU session.  
Lee discloses: establishing the first PDU session based on the first RSC 
when there is no existing PDU session that matches the first RSC in an established PDU session (Lee – See 0120 (lines 1-6) When the UE application associated with the specific S-NSSAI requests the data transmission, and in this instance, if the UE does not include a PDU session established with the specific S-NSSAI, the UE may request a new PDU session with the S-NSSAI and the DNN that may be provided by the application; NOTE: When S-NSSAI not used in established session, new application session utilizes S-NSSAI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Castellanos with teachings of Lee, since it enables network function instances (NFI) selection to be performed according to a policy of the network operator, encompassing energy efficiency, load balancing and resource optimization (Lee – 0101).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Oct 21, 2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414